                                                                               FILED
                                                                            IN CLERK'S OFFICE
                                                                        US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            ★ myi 2019 ^
                                                           X

DARRYL PETTUS and                                                       BROOKLYN OFFICE
JUSTICE BEY-ALLAH,
                                       Plaintiffs,
                                                               MEMORANDUM
                                                               DECISION AND ORDER
                         - against -
                                                               19-CV-5893(AMD)(LB)
MARIE L. EROLE,d/b/a Marie Erole;
JOSHUA WEISS,a/k/a Yehoshua Weiss, d/b/a
SJ Group Realty LLC; and Does 1-25,

                                       Defendants.
                                                           X


ANN M.DONNELLY,United States District Judge:

        On October 18, 2019, the pro se plaintiffs brought this action alleging misconduct in

connection with their eviction from their alleged longtime home. For the following reasons, the

complaint is dismissed for lack of subject matter jurisdiction.

                                             BACKGROUND


        In January of2002, Mr. Pettus and his then-partner signed a lease for a house located at

167 Jefferson Avenue in Brooklyn, New York.' (ECF No. 1 at 2.) Mr. Pettus, his family, and a

friend—Justice Bey-Allah—lived at that address for over a decade "without interference." {Id.)

That experience changed when new landlords took control of the building. Defendant Marie

Erole purchased the property in 2004. {Id. at 18.) In 2015, she commenced a lawsuit in housing

court against "Jasper Pettus" and other individuals living at 167 Jefferson Avenue. {Id. at 20.) A

"managing agent" represented to the housing court that the property was vacant when Erole

purchased it; Mr. Pettus and his family may have "resided in the premises prior but have clearly



' A copy of the first page of the lease agreement is attached to the complaint. (See ECF No. 1 at 9.)
Although the lease has a two-year term, it appears that the term dates were changed from 2/1/02 to
1/31/04 to 2/1/07 to 1/31/09. It is unclear who made this alteration.

                                                     1
vacated since then and squatted back in the premises without the landlord's consent." (Jd.)

Erole sold the property to SJ Group Realty LLC in 2016. {Id. at 18.)

        In October of an unspecified year, defendant Joshua Weiss and another person who

claimed to be the owner entered the home and told the family to "get out." {Id. at 2.) Sometime

thereafter, a marshal served the family an eviction notice, giving Mr. Pettus and his family

fifteen minutes to leave. {Id.) Mr. Pettus contested the eviction in housing court, but could not

stay in the home.^ {Id.) Since then, Mr. Pettus, his family and Bey-Allah have been homeless.

{Id.)

        The plaintiffs allege that the defendants violated their constitutional rights, committed

fraud and perjury, and caused them emotional distress. {Id. at 3-5.) They cite 15 U.S.C.

§ 1692g, which is a provision ofthe Fair Debt Collection Practices Act, and sections ofthe

United States Criminal Code related to civil rights violations, fraud, and peijury. They seek

millions of dollars in damages, along with "Restoration of Family Back to the Property... as..,

legal/lawful homeowners." {Id. at 6.)

                                         LEGAL STANDARD


        A federal court must "liberally construe[ ]" pleadings by pro se parties, who are held to

less stringent standards than attorneys. Erickson v. Pardus, 551 U.S. 89,94(2007).

Nevertheless, a district court may dismiss a pro se action sua sponte—even ifthe plaintiff has

paid the requisite filing fee—^ifthe action is frivolous. Fitzgerald v. First East Seventh Street

Tenants Corp., 221 F.3d 362,363-64(2d Cir. 2000). A complaint is fiivolous ifthe court lacks

jurisdiction over the matter. Id. at 364(2d Cir. 2000); Fed. R. Civ. P. 12(h)(3). "[Fjailure of

subject matter jurisdiction is not waivable and may be raised at any time by a party or by the



^ The plaintiffs did not specify the status ofthe housing court proceeding.
                                                     2
court sua sponte. If subject matter jurisdiction is lacking, the action must be dismissed."

Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700-01 (2d Cir. 2000); aee Fed. R.

Civ. P. 12(h)(3).

       Federal subject matterjurisdiction is available only when a "federal question" is

presented, 28 U.S.C.§ 1331, or when plaintiffs and defendants are of diverse citizenship and the

amount in controversy exceeds $75,000, 28 U.S.C.§ 1332. "Federal question jurisdiction may

be properly invoked only ifthe plaintiffs complaint necessarily draws into question the

interpretation or application offederal law." State ofNew York v. White, 528 F.2d 336, 338(2d

Cir. 1975).

                                          DISCUSSION

       As a general rule,"federal courts do not have federal question subject matter jurisdiction

over state residential landlord-tenant matters." Galland v. Margules, No. 05 Civ. 5639,2005 WL

1981568, at *1 (S.D.N.Y. 2005)(collecting cases.) In this case, the plaintiffs have not

established any basis for this Court's jurisdiction, and so the complaint is dismissed.


I.     Due Process


       The plaintiffs allege that the defendants violated their constitutional rights. (ECF No. 1 at

3.) Constitutional civil rights claims may be brought pursuant to 42 U.S.C. § 1983. However,

Section 1983 imposes liability for constitutional deprivations caused by state actors and cannot

be applied to the actions of private individuals or private organizations. The conduct about

which the plaintiff complains must be "committed by a person acting under color of state law."

Pitchell V. Callan, 13 F.3d 545,547(2d Cir. 1994). "[T]he under-color-of-state-law element of

§ 1983 excludes from its reach merely private conduct, no matter how discriminatory or

wrongful." Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,50(1999)(quotations omitted).
The defendants in this case appear to be private individuals, and the plaintiffs have not alleged

that they are state actors or are acting "under color ofstate law." Accordingly, the plaintiffs'

constitutional claims cannot provide a basis for this Court's jurisdiction.^

II.      Fraud


         Citing multiple statutes, the plaintiffs also claim that the defendants committed fraud.

First, the plaintiffs cite 15 U.S.C. § 1692g, which is a provision ofthe Fair Debt Collection

Practices Act. This statute prohibits certain activities by debt collectors and requires debt

collectors to provide specific notifications to consumers. Nothing in the complaint suggests that

defendants are debt collectors or subject to the Fair Debt Collection Practices Act. Accordingly,

this claim is dismissed.


        The plaintiffs also cite 18 U.S.C. § 1341, which makes mail fraud a federal crime. Mail

fraud can carry civil liabilities, but only if it falls into a "pattern" of"racketeering activity" as

described in the Racketeer Influenced and Corrupt Organizations Act("RICO").'* See 18 U.S.C.

§ 1964(c)("Any person injured in his business or property by reason of a violation ofsection

1962 ofthis chapter may sue therefor in any appropriate United States district court and shall

recover threefold the damages he sustains and the cost ofthe suit."). "The essential elements of

a mail fraud charge are(1)a scheme to defraud,(2) money or property as the object ofthe

scheme, and(3)use ofthe mails to further the scheme." United States v. Parse, 789 F.3d 83,

121 (2d Cir. 2015)(internal quotation marks and citations omitted). A necessary element of a



^ The plaintiffs also cite 42 U.S.C. § 1981 in their complaint. (ECF No. 1 at 4.) Section 1981 also
requires that a person acting under color ofstate law commit the acts about which the plaintiff complains.
See, e.g. Simon v. Food and Drug Admin.,        04-cv-252, 2005 WL 2105789, at *3(E.D.N.Y. Aug. 31,
2005).

^ Perjury is not a predicate act under RICO.See United States v. Eisen, 91A F.2d 246, 254(2d Cir. 1992)
("Congress did not wish to permit instances offederal or state court perjury as such to constitute a pattern
of RICO racketeering acts.").
  scheme to defraud is the making of a false statement or material misrepresentation, or the

 concealment of a material fact. SeeNederv. United States, 521            1,25(1999). "Plaintiffs

  must plead the alleged mail fraud with particularity, and establish that the mailings were in

 furtherance of a fraudulent scheme." Lundy v. Catholic Health System ofLong Island Inc., 711

 F.3d 106,119(2d Cir. 2013). In this ceise, the plaintiffs have not alleged any facts in support of

 a claim for mail fraud. Accordingly, this claim is dismissed.

 III.    Additional Criminal Provisions


         The plaintiffs also cite additional provisions ofthe United States Criminal Code in their

 complaint: 18 U.S.C. § 241,§ 242,§ 645,§ 654,§ 1001,§ 1038, and § 1621. (ECF No. 1 at 4.)

 Generally, violations ofthe criminal code may not serve as the basis for a civil cause ofaction

 unless the criminal statute includes an express or implied private right of action. See Hill v.

 Didio, 191 F. App'x 13, 14-15(2d Cir. 2006)(summary order)("[W]e have long recognized that

 crimes are prosecuted by the government, not be private parties."). Only one ofthe additional

 sections that the plaintiffs cite provides for civil cause of action:^ 18 U.S.C. § 1038("Whoever

 engages in any conduct [in violation ofthe Act] is liable in a civil action to any party incurring

 expenses incident to any emergency or investigative response to that conduct,for those

 expenses.").



' Sections 241,242,645,654, 1001, and 1621 do not include an express private right ofaction, and no
such right may be implied from the language ofthe statutes. See Williams v. Maney,No. 17-CV-5853-
GHW,2017 WL 6729363, at *2(S.D.N.Y. Oct. 26, 2017)(no private right of action under 18 U.S.C. §
241), affdsuh nom. Williams v. Bronx Cty. Child Support Customer Serv. Unit, 741 F. App'x 854(2d
Cir. 2018);Storm-Eggink v. Gottfried, 409 Fed. App'x 426,427 at *1 (2d Cir. 2011)(no private right of
action under section 242); Hill v. Didio, 191 F. App'x 13,14(2d Cir. 2006)('Toothing in the language or
structure ofsections 241 and 645 suggests that Congress intended to create a private right ofaction
pursuant to those statutes."); Johnston v. Torres, No.88 Civ. 7697(MJL), 1990 WL 195926, at *2
(S.D.N.Y. Nov. 27, 1990)(finding no authority that would support implying a private right of action
under sections 654 or 1001), qff'd, 935 F.2d 1278(2d Cir. 1991); Ippolito v. Meisel, 958 F. Supp. 155,
 167(S.D.N.Y. 1997)(no civil liability for violations of 18 U.S.C. § 1621).
        While Section 1038 provides for a civil cause of action, the complaint does not

demonstrate how the statute—^the Stop Terrorist and Military Hoaxes Act—^relates to their

claims. The Act criminalizes "engag[ing] in any conduct with intent to convey false or

misleading information under circumstances where such information may reasonably be believed

and where such information indicates that an activity has taken, is taking, or will take place that

would constitute a violation of numerous predicate criminal acts, including nuclear, biological,

or chemical weapons, aircraft piracy, and sabotage of nuclear weapons and explosives. 18

U.S.C. § 1038(a)(1). The plaintiffs have not alleged that the defendants engaged in any such

conduct. Accordingly, the civil liabilities provision ofthis act does not provide a basis for

jurisdiction over the plaintiffs' eviction claims.

IV.     Emotional Distress


        In light ofthe dismissal of all federal claims in this action, and upon consideration ofthe

pertinent factors ofjudicial economy,convenience, fairness, and comity, I decline to exercise

supplemental jurisdiction over the state law claims and dismiss them without prejudice. See 28

U.S.C. § 1367(c)(3)("[t]he district court may decline to exercise supplemental jurisdiction over a

claim... [if] the district court has dismissed all claims over which it has original jurisdiction.").

The plaintiffis fi'ee to bring these claims in state court.

                                          CONCLUSION

        For the reasons stated above, the plaintiffs' complaint is dismissed without prejudice.

The Court grants the plaintiffs leave to file an amended complaint within thirty days ofthis

order. All proceedings are stayed for thirty days or until further order ofthe Court. Ifthe

plaintiffs do not file an amended complaint within the time allowed or show good cause why

they cannot comply,the Clerk of Court is respectfully directed to enterjudgment and close this
case. If the plaintiffs decide to file an amended complaint, it should be titled "AMENDED

COMPLAINT" and bear the same docket number as this order, 19-CV-5893(AMD)(LB). An

amended complaint will replace the original complaint. That is, the amended complaint must

stand on its own without reference to the original complaint. The plaintiffs must set forth facts to

support their claims. For example, for the RICO mail fraud claim, the plaintiffs must allege facts

demonstrating a scheme to defraud, money or property as the object ofthe scheme, and use of

the mails to further the scheme, as well as the use of the fraud in a RICO conspiracy. For the

constitutional claim, the plaintiffs must provide facts to show that the defendants are acting

under color of state law and are not merely private citizens.


SO ORDERED.




                                                       s/Ann M. Donnelly
                                                      Ann M. Donnelly
                                                      United States District Judge


Dated: Brooklyn, New York
       November 8, 2019
